 

APR 2 5 2019

IN THE UNITED STATES DISTRICT COURT C'e'k’ U S D‘S""°’ C°”"

District Of Montana

FoR THE DISTRICT oF MoNTANA aims
BILLINGS DIVISION
DAVID J. SALAZAR, Cause No. CV 18-79-BLG-sPW
Plaintiff,
VS~ oRDER oF DISMISSAL
WITH PREJUDICE

DONALD P. ROTH, JR. and
KNITNEY LINES, INC.,

Defendants.

 

Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 16),
and for good oause shoWn;

IT IS HEREBY ORDERED the above-entitled cause of action is hereby
DISMISSED WITH PREJUDICE as having been fully settled on its merits.
Each party shall bear their own costs and attorney’s fees.

,>ML/
DATED this 925 day oprril, 2019.

;A<A@”/ /<’ 5{/@/22‘§;</

”sUsAN P. WATTERS
U.S. Distriet Court Judge

